DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 12/10/2021.  Claims 1, 5-11, and 14-16 are pending.
Election/Restrictions
Claims 5-8 and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Applicant’s election without traverse of Species I (drawn to Figs. 4A-4B) in the reply filed on 02/25/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga et al. (U.S. Pat. 6330985) in view of Hamada (U.S. Pat. 5326324).
Regarding claims 1 and 11, Manteiga discloses an assembly for connecting an engine 10 to an aircraft 14, comprising: a first support 36 configured to be structurally connected to the engine 10 (as seen in Fig. 1); a second support 20 configured to be structurally connected to the 14 (as seen in Fig. 1); and a thrust link 134 including: a load transferring member 138 having opposed ends 140,140 (as seen in Fig. 4) each connected to a respective one of the first 36 and second 20 supports for transferring engine thrust loads from the engine 10 to the aircraft 14 along a longitudinal axis of the load transferring member 138 (see center-line in Fig. 3), the opposed ends 140,140 having a fixed position relative to each other; a tuned absorber (as shown in Fig. 4 below) coupled to the load transferring member 138 intermediate the opposed ends 140,140, the tuned absorber tuned to absorb engine noise of at least one predetermined frequency; wherein: the tuned absorber has a damping member 146 operatively coupled to the load transferring member 138 and movable relative to the load transferring member 138 at least along the longitudinal axis (as discussed in col. 5, lines 1-4).
Regarding claims 1 and 11, Manteiga is discussed above, and discloses where the dampening member 146, where the hollow portion 48 is completely filled with a viscous fluid (as taught by Manteiga in col. 3, lines 57-61).  However, Mantiega fails to teach where the damping member 146 is disposed within a hollow portion of the load transferring member 138.  Hamada teaches a dynamic dampener 28 for a hollow drive shaft 10 where the damping member 28 is disposed within a hollow portion of the load transferring member 12, and the damping member 28 is operatively coupled to an inner surface of the load transferring member 12 (as seen in Fig. 1).  The Examiner notes that Hamada teaches that his damper mass 30 has an outer diameter smaller by a predetermined value than an inner diameter of the hollow tube 26, which allows the damper mass 30 to be displaceable within the shaft 12, as discussed in col. 3, line 62 through col. 4, line 2.

Regarding claim 9, Hamada teaches the assembly, where the damping member 28 is movable relative to the load transferring member 12 along three directions perpendicular relative to each other.

    PNG
    media_image1.png
    542
    829
    media_image1.png
    Greyscale

s 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga et al. and Hamada, as applied to claims 1 and 11 above, and further in view of McGuire (U.S. Pub. 20100116965).
Regarding claims 10 and 16, Manteiga and Hamada are discussed above, and fail to teach where the predetermined frequency is at least 50 Hz.  McGuire teaches an axial support strut for aircraft (as discussed in para. [0002], lines 5-8), that can be tuned to a frequency range within 50 Hz to 500 Hz (see discussion in para. [0043], lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the absorber of Manteiga to a frequency of 50 Hz, in order to both meet the needs of the user and to minimize the relative motion between the two ends of the isolator, as taught to be desirable by McGuire (see discussion in para. [0043], lines 29-30).  
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that Mantiega teaches away from using fluid within his thrust link 34, the Examiner submits the following.  As disclosed in col. 3, lines 57-61, Mantiega states: “With the hollow link, the lumped mass 46 is provided with a drain hole 48 extending axially therethrough to fluidly connect the two hollow portions of the thrust link 34. This prevents trapping of fluids inside the thrust link 34.”  The Examiner concludes that Mantiega does not teach away from the use of a fluid within his thrust link, but teaches the use 34.  Therefore, the rejections of claims 1, 9-11, and 16 remain, as stated in the Final Rejection mailed on 08/10/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        23-Dec-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632